Citation Nr: 1448925	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  06-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right leg radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected status-post lumbar fusion and right leg radiculopathy.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In February 2005, the RO denied an increased rating in excess of 40 percent for status post lumbar fusion and awarded service connection for right leg radiculopathy, evaluated as 20 percent disabling, effective from August 27, 2004.  The Veteran perfected a timely appeal.  Within the context of that appeal, the Veteran raised the issue of entitlement to a TDIU due to both of these service-connected disabilities.  See Statement in Support of Claim (Notice of Disagreement), dated January 18, 2006.  In October 2006, the RO denied entitlement to a TDIU based on all of the Veteran's service-connected disabilities.   After filing a Notice of Disagreement (NOD) in March 2007, the Veteran did not file a Substantive Appeal following the RO's issuance of an April 2008 Statement of the Case (SOC).  However, as noted in an August 2012 Board remand, the issue of a TDIU rating due only to the service-connected status post lumbar fusion and right leg radiculopathy still remains a part of the current appeal under the holding in Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the adjudication of a claim for a higher rating, it is a part of the claim for benefits for the underlying disability at issue).  Accordingly, the issues are as listed on the cover page.


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the right leg has been manifested by sensory symptoms that equate to no worse than moderate incomplete paralysis of the sciatic nerve.

2.  Neither the Veteran's service-connected status-post lumbar fusion nor right leg radiculopathy, or when considered together, precludes him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.    §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

2. The criteria for an award of TDIU due to the service-connected status post lumbar fusion and right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished. 

In this respect, through October 2004 and May 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the May 2008 letter.  Although the May 2008 letter was not sent prior to initial adjudication of the Veteran's right leg radiculopathy claim, after he received such notice, he was provided an opportunity to respond with additional argument and evidence and the claim was readjudicated in May 2010, February 2012, and October 2012 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also finds that the October 2004 and May 2008 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the October 2004 and May 2008 notice letters.

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.          § 3.159 (2013).  His service treatment records, all identified and available private and VA treatment records, and his Social Security Administration records (SSA) are in the claims file.  Indeed, at no time has the Veteran referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.

The Board also notes that an October 2012 VA examination was in substantial compliance with the Board's August 2012 remand instructions.  That examination contained adequate findings to assess the current severity of his right leg radiculopathy.  The VA examiner also provided an adequate opinion addressing whether the Veteran's service-connected status post residuals of lumbar fusion and right leg radiculopathy made him incapable of performing the physical and mental acts required for employment, considering the impairment due to pathology, symptoms and signs associated with such conditions, and considering the Veteran's educational and occupational experience.  Accordingly, the Board finds that there has been substantial compliance with the Board's August 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Right Leg Radiculopathy

The Veteran contends that his service-connected radiculopathy of the right leg is more disabling than reflected by the 20 percent rating initially assigned.

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson, 12 Vet. App. at 126.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In its February 2005 rating decision, the AOJ evaluated the Veteran's radiculopathy of the right leg in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8520, for impairment of the sciatic nerve.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2013).  For neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis results in the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In November 2004, the Veteran was seen by a VA neurosurgeon.  Nerve conduction studies were performed as well as a needle examination.  These demonstrated a loss of the "H reflex" of the right lower extremity and long duration of motor unit potentials in the "R-TA muscle."  The findings were suggestive of a chronic mild radiculopathy at L5-S1 with no signs of acute denervation.  There was also mild peripheral axonal, sensory polyneuropathy.  This examination was not suggestive of L3 or L4 radiculopathy.

In a March 2006 statement, the Veteran indicated that he had a problem with sitting or standing for long periods of time and that when using stairs without rails, his right leg gave out.  

During a March 2006 QTC examination, the Veteran complained of tingling, numbness, and a pins-and-needles sensations in his right leg.  The examiner commented upon the impact of the Veteran's right leg radiculopathy and his ability to perform the activities of daily living by noting that the Veteran had difficulty with prolonged standing and walking, and had a right leg limp.

During a June 2007 QTC examination, the Veteran again complained of tingling and numbness in addition to anesthesia and weakness of his right leg.  He reported that the pain traveled to his buttocks and was aching and sharp in nature.  The pain level was at an eight out of 10, elicited by physical activity, and relieved by rest.  He was able to function during pain without medication.  He reported that his symptoms occurred constantly.  Upon neurological examination of his lower extremities, motor function and sensory function were within normal limits.  Right lower extremity deep tendon reflexes were normal.  The Veteran was diagnosed with right leg radiculopathy associated with status-post lumbar fusion.

A January 2008 VA treatment record shows the Veteran's report of walking five to ten miles a day.

The Veteran was afforded an April 2008 VA examination during which he complained of some right leg weakness.  Recreational activities included walking.  He stated that he had "no reflexes [and] had pain down the right thigh posteriorly, which was constantly present at a five out of ten intensity."  He further stated that he walked with a limp, but once he began walking, the limp improved.  He also told the examiner that his right leg numbness and pain were worse when sitting and standing, and better with walking.  Examination revealed normal extremity strength.  There was no muscle atrophy.  The Veteran was unable to walk on his right toes and had normal heel gait.

Pursuant to the Board's August 2012 remand, the Veteran was afforded a September 2012 VA examination to address whether his complaints of his right knee buckling or giving out and leg weakness were part of his right leg radiculopathy disability.  Upon examination, the VA examiner concluded that there was no instability of the knee joint.  There was also no disability of the knee joint.  The examiner further indicated that the "lumbosacral radiculopathy for which the Veteran is already service-connected causes a buckling of the right knee...and there has been no acute or chronic insult to the right knee from this 'giving out' or buckling of the right knee from sudden episodes of weakness caused by the already service-connected [right leg] radiculopathy."

Upon October 2012 VA examination, the examiner noted that the Veteran complained of increasing pain radiating into the right leg.  He stated that he continued to have trouble using the right leg due to pain.  He complained of some weakness in the right leg with trouble lifting the entire leg.  The Veteran stated that he had to walk carefully and could not vacuum at home or shovel snow.  Straight leg raising was positive on the right.  Muscle strength testing was normal.  There was no muscle atrophy.  Deep tendon reflexes were normal in the right knee and absent in the right ankle.  Sensation was normal in the right upper anterior thigh and in the right thigh/knee while decreased in the right lower leg/ankle and the foot/toes.  The Veteran denied constant pain, but reported moderate intermittent pain of his right lower extremity.  The examiner also indicated moderate paresthesia and/or dysesthesia along with moderate numbness.  The severity of his right leg radiculopathy was considered moderate by the examiner.  The right foot did not dangle or drop.  Right knee flexion was not weakened or lost.

Upon review of the evidence, the Board finds that the Veteran's service-connected right lower extremity radiculopathy has resulted in disability approximating no worse than moderate incomplete paralysis of the sciatic nerve.  Because the Veteran is already receiving a 20 percent rating, which rating contemplates moderate impairment, a higher rating is not warranted.  In that connection, the Board notes that there is no evidence that the Veteran experiences severe or even moderately severe incomplete paralysis of the right lower extremity.  In particular, at the October 2012 VA examination, he reported what was described as only "moderate" intermittent pain, paresthesia, dysesthesia, and numbness in the right lower extremity.  Significantly, there has been no muscle atrophy noted throughout the appeals period.  Further, the October 2012 examiner explicitly assessed the Veteran's radiculopathy as no worse than moderate in severity.  Even with pain and additional difficulties such as occasional buckling of the knee because of the neuropathy, the symptoms caused by this disability have been assessed as no more than moderately disabling.  No evidence of record contradicts that finding or suggests that his symptoms of right lower extremity radiculopathy are any more severe.  Thus, the Board finds that the evidence supports a finding that the Veteran's right leg radiculopathy is no more than moderate in severity, warranting no more than the 20 percent rating initially assigned.

The Board has considered the Veteran's contentions with regard to his claim for a higher rating for his service-connected radiculopathy of the right leg.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as analyzed in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the Veteran's service-connected radiculopathy of the right leg warrants a rating of no more than the 20 percent rating initially assigned.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).   This is so for the entirety of the claim period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a higher rating, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board must also analyze whether the schedular evaluation is inadequate, thus requiring that an adjudicator refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If those elements are satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that that level of disability is not present in this case.  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected radiculopathy of the right lower extremity has rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

III.  TDIU

The Board has also considered whether a TDIU rating is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (the question of TDIU is considered part of a claim for increase when raised by the record).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

In this case, the Veteran specifically contends that he is unable to be employed due to his service-connected status post lumbar fusion and right leg radiculopathy.  In this context, the Board observes that the percentage requirements of 38 C.F.R.         § 4.16(a) have not been met.  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

Here, the Board finds that the evidence does not show that the Veteran is precluded from employment by his lumbar spine disability and right leg radiculopathy.

During a March 2006 QTC examination, the Veteran reported that he had not worked full time since 2003.  He stated that he had chronic back pain which affected the type of work he could do.  At his April 2008 VA examination, the Veteran stated that he had increased back pain when carrying heavy trays as a waiter.  He then began working at a bar, but found that lifting heavy cases of beer was aggravating to his back.  The examiner opined that it was "not reasonable for the Veteran to be working as a waiter or a bartender doing heavy lifting, repetitive twisting and bending."  The examiner recommended that the Veteran have a job that did not require any heavy physical work, but would allow for a moderate amount of walking, alternated with some sitting throughout the day.

During January 2009 VA treatment, the Veteran reported that he was looking for a job and had applied for a supply technician position at the VA Medical Center.

SSA records indicate that the Veteran last worked in October 2006.  His noted impairments included degenerative disc disease of the lumbar spine.  A November 2009 SSA decision determined that the Veteran had the residual functional capacity to perform sedentary work and was able to lift and carry only ten pounds occasionally, sit for about an hour and a half at a time for a total of six hours in an eight-hour workday, stand for about 20 minutes at a time for a total of six hours in an eight-hour workday, walk for a total of six hours in an eight-hour workday, and stoop, crouch, and climb occasionally.

At his October 2012 VA examination, the examiner opined that it was less likely than not that the Veteran's service-connected diagnosis of right leg radiculopathy and lumbar spine fusion would render him incapable of performing the physical and mental acts required for employment, considering the impairment due to pathology, symptoms and signs associated with such conditions, and considering the Veteran's educational and occupational experience.  The examiner further opined that the Veteran can do many sedentary jobs, but cannot do heavy lifting, repetitive twisting and bending.  The examiner noted no sedentary restrictions based on the mentioned service-connected disabilities.

Having reviewed the medical evidence of record, the Board finds that the Veteran is not unemployable due to these two service-connected problems.  The evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience by reason of his back and right leg.

In reaching that conclusion the Board notes that there is no competent evidence of record showing that the Veteran's lumbar spine disability and right leg radiculopathy combine to prevent him from obtaining and maintaining substantially gainful employment.  As noted above, the Veteran underwent comprehensive VA examinations in April 2008 and October 2012, which addressed both service-connected disabilities.  The April 2008 examiner opined that the Veteran could maintain a job that did not require any heavy physical work, so long as it allowed for a moderate amount of walking, alternated with some sitting throughout the day.  The October 2012 examiner opined that the Veteran can do many sedentary jobs, but cannot do heavy lifting, repetitive twisting and bending.  The examiner did not note any sedentary restrictions.  There have been no competent opinions to the contrary.

Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewers considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted complete physical examinations, but concluded that the Veteran's lumbar spine disability only impacted his ability to do heavy, physical work, and required him to partake in a moderate amount of walking, alternated with some sitting throughout the day.  When the Veteran's service-connected lumbar spine disability and right leg radiculopathy were considered together, they were found to only impact his ability to do heavy lifting, repetitive twisting and bending, but did not require any sedentary restrictions.  

The Board also acknowledges that SSA records indicate that the Veteran has been disabled since October 2006 due in part to degenerative disc disease of his lumbar spine.  However, the November 2009 SSA decision determined that the Veteran had the residual functional capacity to perform sedentary work.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Veteran's assertion that he is unemployable due to service-connected disabilities is of some probative value.  Yet, the Board finds that the probative value of the conclusions of the April 2008 and October 2012 VA examiners outweigh the statements provided by the Veteran, who is not competent to assess employability based on the severity of his two disabilities.

In closing, the Board finds that the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his work experience solely due to his service-connected lumbar spine disability and right leg radiculopathy.  The Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  The evidence shows that these disabilities are limiting, but the evidence does not indicate that the Veteran is incapable of engaging in employment as a result of these service-connected disabilities.  Therefore, referral under 38 C.F.R. § 4.16(b) (2014) is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right leg is denied.

Entitlement to TDIU due to service-connected status-post lumbar fusion and right leg radiculopathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


